Name: Decision No 3/75 of the EEC-ESTAF Association Council on transitional measures to be applied after 31 January 1975
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-01-31

 Avis juridique important|21975D0131(02)Decision No 3/75 of the EEC-ESTAF Association Council on transitional measures to be applied after 31 January 1975 Official Journal L 026 , 31/01/1975 P. 0004DECISION OF THE EEC-ESTAF ASSOCIATION COUNCIL transitional measures to be applied after 31 January 1975THE ASSOCIATION COUNCIL,Having regard to the Convention of Association signed at Arusha on 24 September 1969, and in particular Article 36 (2) thereof,HAS DECIDED AS FOLLOWS:Article 1The following shall remain applicable beyond 31 January 1975:1. the provisions relating to trade contained in Title I of the Agreement, in Protocol Nos 1 to 5 thereto and in Annexes I, II, III, V and VI;2. the provisions relating to establishment and services contained in Title II of the Agreement;3. the provisions relating to payments and capital movements contained in Title III and in Annex VI to the Agreement;4. the provisions relating to institutions contained in Title IV and in Annex IV to the Agreement;5. the general and final provisions in Articles 30, 31, 32, 35 (2), 36, 37 and 38 and in Annexes VIII and IX;6. the Decisions adopted by the Association Council for the purpose of implementing the provisions referred to above.Article 2This Decision shall apply until the entry into force of the new provisions relating to the same fields or until 31 July 1975, whichever is the earlier.Article 3The Associated States, the Member States and the Community shall, each to the extent to which it is concerned , take the measures required for the implementation of this Decision.Article 4This Decision shall enter into force on 1 February 1975.Done at Brussels,The Presidentof the Association Council